                                                Case 3:18-cv-00509-RS Document 55 Filed 07/18/19 Page 1 of 2
    UNITED STATES DISTRICT COURT
   NORTHERN DISTRICT OF CALIFORNIA
                                                                           BILL OF COSTS                                                           COURT USE ONLY
                                                                                                                                    OBJECTION DEADLINE:
      Form CAND 133 (Rev. 2/2017)                   Please follow the instructions on page 3 when completing this form.
                                                                                                                                    OBJECTION FILED: YES       NO 

1. CASE NAME                                                   2. CASE NUMBER                  3. DATE JUDGMENT ENTERED           4. PARTY AGAINST WHOM JUDGMENT WAS ENTERED
LTTB LLC v. Redbubble, Inc.                                    3:18-cv-00509-RS                July 12, 2019                      LTTB LLC



5. NAME OF CLAIMING PARTY                                      6. NAME OF ATTORNEY FOR CLAIMING PARTY (or indicate “PRO SE”)      7. PHONE AND EMAIL OF CLAIMING PARTY, IF PRO SE
Redbubble Inc.                                                 Joshua M. Masur



8. REQUEST TO TAX THE FOLLOWING AS COSTS:                                                                                  (SHADED AREAS ARE FOR COURT USE ONLY)

             COST ITEM                  AMOUNT CLAIMED        LIST SUPPORTING DOCUMENTATION               Amt Allowed          Disallowed               Disallowance Reason
                                                                                                                                                            C d /N t
 a. FEES OF THE CLERK AND FOR SERVICE OF PROCESS

  Filing Fees and Docket Fees,
  Civil LR 54-3(a)(1), 18 U.S.C.
  1923

  Service of Process, Civil LR 54-
  3(a)(2)

 b. REPORTERS’ TRANSCRIPTS

  Transcripts for appeal, Civil LR
  54-3(b)(1)

  Rulings from the bench, Civil LR
  54-3(b)(2)

  Other transcripts (by order or
  stipulation), Civil LR 54-3(b)(3)

 c. DEPOSITIONS

  Deposition transcript/video                 $4,068.00   Barkley Court Reporters Invoice #530270
  recording, Civil LR 54-3(c)(1)              $1,199.11   Behmke Reporting and Video Services, Inc.

  Deposition exhibits, Civil LR 54-              658.10   Fed Ex Office–Reproduction charges
  3(c)(3)

  Notary & reporter attendance
  fees, Civil LR 54-3(c)(4),(5)

 d. REPRODUCTION, EXEMPLIFICATION

  Government records, Civil LR
  54-3(d)(1)

  Disclosure/formal discovery
  documents, Civil LR 54-3(d)(2)

  Trial exhibits, Civil LR 54-3(d)(4)

  Visual aids, Civil LR 54(d)(5)
                                                   Case 3:18-cv-00509-RS Document 55 Filed 07/18/19 Page 2 of 2
 e. WITNESS FEES AND EXPENSES

  Total from itemized Witness
  Fees worksheet,* Civil LR 54(e)

 f. COURT-APPOINTED PROFESSIONALS, INTERPRETERS

  Fees for special masters &
  receivers, Civil LR 54-3(f)

  Court-appointed experts,
  28 USC § 1920(6)

  Interpreters and special
  interpretation services, 28 USC
  §§ 1828, 1920(6)

 g. MISCELLANEOUS COSTS

  Costs on appeal, Civil LR 54-
  3(g) & FRAP 39

  Costs of bonds and security,
  Civil LR 54-3(h)

 TOTAL AMOUNT                                   $5,925.21                                                         $    0.00                  $    0.00

9. ADDITIONAL COMMENTS, NOTES, ETC:


10. AFFIDAVIT PURSUANT TO 28 USC § 1924: I declare under penalty of perjury that the foregoing             11. Costs are taxed in the amount of                     and included in the judgment.
costs are correct and were necessarily incurred in this action and that the services for which fees have
been charged were actually and necessarily performed.                                                      Susan Y. Soong
Name of Attorney/Claiming Party: Joshua M. Masur                                                           Clerk of Court

SIGNATURE: /s/ Joshua M. Masur                                              DATE July 18, 2019             BY:                                     , Deputy Clerk               DATE:
